The opinion of the court was delivered by
Burch, J.:
The appeal was taken from an order offsetting judgments. The question is whether or not the amount in controversy is sufficient to give this court jurisdiction.
On February 12 Denny obtained judgment against Russell for the sum of $94, with interest at six per cent, and for costs. On February 21 Carver, attorney for Denny, perfected an attorney’s lien on the amount recovered to the extent of fifty per cent of it. On March 21 Carver took an assignment of the judgment for $94. Afterwards Russell procured judgment against Denny for the sum of $100, with interest at eight per cent, and for costs. Russell moved that the judgments be offset, and Carver intervened.
Carver’s notice of lien limited his lien to fifty per cent of the amount recovered on the cause of action set forth in Denny’s petition. The assignment to Carver specified the face of the judgment, $94. Interest on this sum to the time the judgments were offset would not bring the amount up to $100. So far as Carver is concerned, the amount in controversy is the amount he lost (Shannon v. Abrams, 98 Kan. 26, 31, 157 Pac. 449). Consequently, the court is without jurisdiction to hear Carver’s appeal (Civ. Code, § 566, Gen. Stat. 1915, § 7470). Denny has no interest in the face of the judgment, having assigned to Carver, and his judgment for costs against Russell amounts to only $34.
The appeal is dismissed.